                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MICHAEL D. BENSON,

               Plaintiff,

          v.                                           CASE NO. 18-3237-SAC
STATE OF KANSAS, et al.,

               Defendants.


                                  ORDER TO SHOW CAUSE

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff filed a motion

for leave to proceed in forma pauperis. (Doc. 4.) On September 20, 2018, the Court entered a

Notice of Deficiency (Doc. 6) granting Plaintiff until October 22, 2018, to provide the financial

information required to support his motion for leave to proceed in forma pauperis. See 18 U.S.C.

§ 1915(a)(2). Plaintiff has not provided the financial information by the deadline. The Court’s

order was mailed to Plaintiff at his current address of record and was returned as undeliverable,

with a notation that Plaintiff was no longer at the facility. (Doc. 7.) The Court’s Local Rules

provide that “[e]ach attorney or pro se party must notify the clerk in writing of any change of

address or telephone number. Any notice mailed to the last address of record of an attorney or

pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3). Plaintiff has failed to provide the

Court with a Notice of Change of Address.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as



                                                 1
permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to provide the Court with a Notice of Change of Address and failed to

file a response to the Court’s Notice of Deficiency within the allowed time. Therefore, Plaintiff

should show cause why this case should not be dismissed without prejudice pursuant to

Rule 41(b).

        IT IS THEREFORE ORDERED THAT Plaintiff is granted until November 16, 2018,

in which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why this action should not be dismissed without prejudice pursuant to Rule 41(b) for

failure to comply with court orders.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 30th day of October, 2018.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   2
